Title: To Benjamin Franklin from Dumas, 14 May 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 14e. May 1782
J’ai bien reçu la respectée votre du 3 court. avec les Imprimés, dont je vous suis très redevable.
Son Exc. M. l’Ambassadeur ayant eu la bonté de nous faire avertir qu’il expédie un Courier ce soir, & la bonté de me permettre qu’il emporte avec lui ce paquet pour Vous, je n’ai que peu de moments pour vous écrire ce mot, & vous prier de vouloir bien cacheter l’incluse pour le Congrès, après en avoir lu le contenu.— Personne, Monsieur, n’a plus constamment connu que vous mes services, mon zele & mon sincere attachement aux Intérêts des Etats. J’ose esperer de votre constante bienveillance pour moi, que vous voudrez bien accompagner ma Lettre pour Mr. Livingston d’une des votre, pour témoignage respectable de mes services, & pour appuyer ce dont il est question à mon égard. Le temps ne me permet pas d’ajouter rien autre, sinon, les assurances de mon respectueux attachement pour la vie, Monsieur Votre très-humble & très obéissant serviteur
Dumas

Vous voudrez bien avoir la bonté, Monsieur, de faire passer l’incluse à Mr. Carmichael le plus surement & le plus promptement possible.
  Paris à S. E. Mr. B. Franklin

